Appeal from a judgment of the Supreme Court, Erie County (Christopher J. Burns, J.), rendered April 18, 2013. The judgment convicted defendant, upon his plea of guilty, of burglary in the third degree.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: In appeal Nos. 1 and 2, defendant appeals from separate judgments convicting him upon his pleas of guilty of burglary in the third degree (Penal Law § 140.20). Both pleas were entered during a single plea proceeding during which defendant waived his right to appeal. Defendant contends in each appeal that the waiver of the right to appeal does not bar his challenge to the sentence. We conclude that the record establishes that defendant knowingly, voluntarily and intelligently waived the right to appeal (see generally People v Lopez, 6 NY3d 248, 256 [2006]), and that valid waiver encompasses his challenge in each appeal to the severity of the sentence (see generally People v Lococo, 92 NY2d 825, 827 [1998]; People v Hidalgo, 91 NY2d 733, 737 [1998]).
Present — Smith, J.P., Peradotto, Lindley, Valentino and Whalen, JJ.